COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-18-00025-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

       Appellant, Ana Maria Lara, has filed a notice of interlocutory appeal of the trial
court’s “Order Appointing Receiver for Cardenas Auto Sales.” Lara and appellee, Jose
Sanchez, have filed a joint motion to abate the appeal pending arbitration regarding “the
threshold issue in this matter—ownership of Cardenas Auto Sales and related affirmative
defenses.” We grant the motion.
       Accordingly, we abate the appeal. No later than April 30, 2018, the parties shall
file a motion to reinstate and dismiss the appeal, a motion to reinstate and proceed with
the appeal, or a report advising the Court of the status of the arbitration proceedings. If
the parties do not respond as directed, the case may be reinstated on the Court’s active
docket and the appeal will proceed under the applicable Texas Rules of Appellate
Procedure.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually       Acting for the Court

Date: March 1, 2018